DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 04/30/2020 and 06/19/2020 are considered and signed IDS forms are attached.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1, line 1 recites “at least one layer”, which should be “at least one thermoplastic layer”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1, line 10 after ”650 nm,”, insert “and”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1, line 18 recites “and”, which should be deleted.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1, line 23 after ”titanium”, insert “and”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  Claim 4, lines 2-6 recite “wherein c1)…..comprising c2), …..c3)”, which should be “wherein the at least one thermoplastic layer comprises at least one of the components c1)……c2)….. and c3)”.  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  Claim 5, lines 2-6 recite “wherein c1)…..comprising c2), …..c3)”, which should be “wherein the at least one thermoplastic layer comprises at least one of the components c1)……c2)….. and c3)”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  Claim 8, line 2 recites “a further layer, containing at least one thermoplastic plastic”, which should be “at least one further layer, containing a thermoplastic plastic”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  Claim 10, line 4 recites “component a)”, which should be “ component a) selected from the group consisting of”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  Claim 10, line 9 after ”650 nm,”, insert “and”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  Claim 10, line 15 recites “component b)”, which should be “ component b) selected from the group consisting of”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  Claim 10, line 21 after ”titanium”, insert “and”.  Appropriate correction is required.
Claim 10 objected to because of the following informalities:  Claim 10, line 24 recites “component c)”, which should be “ component c) selected from the group consisting of”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  Claim 13, line 2 recites “the film”, which should be “the plastic film”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “….component c)….c1)….c2)….c3…”. It is not clear if component c) requires either c1), c2) or c3) or if component c) requires all of c1), c2) and c3). For the purpose of examination, the examiner construes that component c) requires either c1), c2) or c3). It is suggested that the claim is amended to recite “….component c) selected from the group consisting of c1)…., c2)….. and c3)…. This rejection affects all the dependent claims.
Claim 2 recites “components a) to c) are present individually or together in following quantities”. It is not clear how components a) to c) can be present individually given that claim 1 recites components a) to c) together.
Claim 7 recites “carbon black”. It is not clear if carbon black is same as a laser sensitive additive or if carbon black is different than a laser sensitive additive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites component a), component b) and component c). Given that claim 1 already discloses component a), component b) and component c), claim 3 fails to further limit the subject matter of claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uyttendaele et al. (US 2012/0231240 A1 cited in IDS) in view of Kawakami et al. (US 2010/0291354 A1) and Farrell et al. (US 2013/0323476 A1).

Regarding claims 1-3, 6-10 and 12-16, Uyttendaele et al. disclose a security document (plastic film) comprising a laser markable layer 3 and 3’ (see Figure 3c and paragraph 0062). The laser markable layer comprises a laser additive and a polymer such as polystyrene (i.e. thermoplastic polymerisates of ethylenically unsaturated monomers) (see Abstract). The laser additive can be carbon black that is present in amount of less than 0.08 wt% (see paragraphs 0088 and 0092). The laser markable layer 3 read on one layer containing thermoplastic plastic and the laser markable layer 3’ read on further layer containing a thermoplastic plastic. Further, Uyttendaele et al. disclose the security document may contain other security features such as fluorescent pigments, metallic pigments, etc. (see paragraph 0069). 
The laser markable layer has thickness of at less than 25 microns (see paragraph 0080). Accordingly, the thickness of laser markable layer 3 and laser markable layer 3’ is less than 50 microns. Therefore, the plastic film comprising laser markable layer 3 and laser markable layer 3’ has a thickness of less than 50 microns. The security document reads on a layer construction comprising plastic film. The security document can be used for identification of purpose, i.e. identification document (see paragraph 0059).
Uyttendaele et al. do not disclose laser markable layer 3 and laser markable layer 3’ comprises component (a) and its amounts, component (b) and its amounts and component (c) and its amounts.
Kawakami et al. disclose a laser marking thermoplastic composition comprising colorants (pigments), metal containing compounds such as titanium oxide (metal powder) and UV absorber (see paragraphs 0042, 0044). The colorant includes organic pigments or inorganic pigments in amount of 0.001 to 5 parts by weight with respect to 100 parts by weight of a thermoplastic resin (see paragraph 0045). Accordingly, the amount of colorant (pigment) is 0.001 to 4.8 wt%. The fillers are metal containing compounds in amount of 0.01 to 30 parts by weight based on 100 parts by weight of a thermoplastic resin, wherein the metal containing compounds that improve effect of black coloring and impact resistance (see paragraph 0042). Accordingly, the amount of metal containing compounds is 0.01 to 23 wt%.
In light of motivation for using laser marking composition comprising 0.001 to 4.8 wt% of pigments, 0.01 to 23 wt% of metal powder and UV absorber disclosed by Kawakami et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.001 to 4.8 wt% of pigments, 0.01 to 23 wt% of metal powder and UV absorber of Kawakami et al. in the laser markable layer 3 and laser markable layer 3’ in Uyttendaele et al. in order to provide colored layer, improve effect of black coloring and impact resistance as well as provide UV absorption, and thereby arrive at the claimed invention.
Uyttendaele et al. in view of Kawakami et al. do not disclose UV absorber (component c) as presently claimed and its amount. 
Farrell et al. disclose an article for laser marking comprising a thermoplastic composition comprising a thermoplastic polymer and additives such as ultraviolet (UV) light stabilizer in amount of 0.001 to 5 parts by weight based on 100 parts by weight of total composition (see paragraphs 0076, 0078). The UV light stabilizer can include benzotriazoles (see paragraph 0077). Accordingly, amount of UV light stabilizer is 0.001 to 4.8 wt%
In light of motivation for using 0.001 to 4.8 wt% of UV light stabilizer such as benzotriazoles disclosed by Farrell et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.001 to 4.8 wt% of UV stabilizer light stabilizer such as benzotriazole of Farrell et al. as UV absorber in laser markable layer 3 and laser markable layer 3’ of Uyttendaele et al. in view of Kawakami et al., and thereby arrive at the claimed invention.

Regarding claim 11, Uyttendaele et al. in view of Kawakami et al. and Farrell et al. disclose the plastic film as set forth above. Uyttendaele et al. in view of Kawakami et al. and Farrell et al. do not disclose the layer(s) containing at least one thermoplastic plastic is/are produced by means of coextrusion.
Although Uyttendaele et al. in view of Kawakami et al. and Farrell et al. does not disclose “produced by means of coextrusion”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Uyttendaele et al. in view of Kawakami et al. and Farrell et al. meets the requirements of the claimed product, Uyttendaele et al. in view of Kawakami et al. and Farrell et al. clearly meet the requirements of present claim.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uyttendaele et al. (US 2012/0231240 A1 cited in IDS) in view of Kawakami et al. (US 2010/0291354 A1) and Farrell et al. (US 2013/0323476 A1) as applied to claim 1 above, further in view of Momose et al. (US 2007/0290172 A1).

Regarding claims 4 and 5, Uyttendaele et al. in view of Kawakami et al. and Farrell et al. disclose the plastic film as set forth above. Uyttendaele et al. in view of Kawakami et al. and Farrell et al. disclose UV absorber such as benzotriazole (c2 or c3). Uyttendaele et al. in view of Kawakami et al. and Farrell et al. do not disclose component a2 and component a3 as presently claimed.
Momose et al. disclose a thermoplastic composition comprising a thermoplastic polymer and a dye combination comprising a black dye and a fluorescent dye (see Abstract). The thermoplastic composition has a percent transmission of visible light of less than 20% when measured at a wavelength of 400 to 760 nm (see paragraph 0111). Further, a combination of dyes which when blended together and dispersed in the thermoplastic polymer provide a black color can be used (see paragraph 0100). The black dye (a2 or a3) can comprise pigments which are soluble in or highly dispersible with the thermoplastic polymer (see paragraph 0100). A combination of dyes providing black color can be used, wherein dyes such as MACROLEX from Lanxess can be used (see paragraph 0100). Given that MACROLEX from Lanxess are identical to that utilized in the present invention (see paragraph 0021 of published application), MACROLEX from Lanxess disclosed by Momose et al. are soluble pigments. Further, given that MACROLEX from Lanxess are identical to that utilized in the present invention, MACROLEX from Lanxess is a soluble pigment mixture, the concentration and mixture ratio of which are adjusted in such a way that a light transmission of <= 55% is achieved for a film thickness of 500 microns over the entire spectral range between 400 nm and 650 nm.
In light of motivation for using black dye comprising pigments which are soluble in or highly dispersible with thermoplastic polymer disclosed by Momose et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use black dye comprising pigments which are soluble in or highly dispersible with thermoplastic polymer of Momose et al. in the laser markable layer 3 and laser markable layer 3’ in Uyttendaele et al. in view of Kawakami et al. and Farrell et al. in order to blend pigments easily in thermoplastic polymer, and thereby arrive at the claimed invention.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein et al. (US 2008/0290649 A1) disclose the layer system (plastic film) comprising a support film comprising energy absorbers which are sensitive to laser light 1, detachment layer 3, sealing layer 4, inscription medium 5 and an adhesive layer 6 (see Figure 7 and paragraph 0014). The support film 1 (further layer containing a thermoplastic plastic) comprises a laser-sensitive substance in amount of 0.5 to 10 wt%, wherein the laser sensitive substance can be a mixture of carbon black (laser sensitive additive), metal oxides (component b) and pigments (component a) (see paragraphs 0027 and 0037). The support film comprises plastics such as polymethacrylates (thermoplastic is polymerisate of ethylenically unsaturated monomers) (see paragraph 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787